Citation Nr: 1727716	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  15-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a June 2017 hearing at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that a lumbar spine disability developed as a result of an event, injury, or disease during active service, or that lumbar spine arthritis was manifest to a compensable degree within the presumptive period.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in October 2012 and December 2012.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with a VA examination in December 2012.  The examiner reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A disability will be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a), (b) (2016); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that a lower back disability was incurred in service.  During the June 2017 hearing, and in multiple statements, the Veteran reported that he was hiding behind a bunker when a helicopter crashed, causing an injury to his lower back.  At the hearing, the Veteran also reported not being able to feel from the waist down, and being hospitalized for three days after the accident.  The Veteran stated he did not have broken bones, but pulled ligaments in his back during the incident.  After his release from the hospital, the Veteran reported being put on light duty.

March 1968 service medical records show a complaint of lower back sprain.  There is no indication of any incident leading to the sprain in the record.  At separation, the Veteran reported back trouble in a report of medical history, but marked "no" to an inquiry about "recurring back pain."  The accompanying report of medical examination indicated the spine was normal, and no notes regarding the back were made.

April 2012 private medical records show complaints of back pain for three weeks.  Diagnostics showed marked degenerative disc disease at L3-L4, and L4-L5.  In June 2012, private medical records show the Veteran complained of lower back pain, and pain radiating into the left lower extremity.  The Veteran reported the pain began in April of 2012.  On examination, there was tenderness to palpation and muscle tension on both sides of the lumbar spine.  The examiner noted subluxations at L3, L4, L5 and the sacroiliac joints bilaterally.  Diagnostics showed moderate to severe degenerative disc disease at L3-L4, and L4-L5, with bony spinal stenosis.

At a December 2012 VA examination, the Veteran reported that he experienced a lower back strain from an explosion in a bunker during service, and that he had chronic lower back pain since that time.  The Veteran also reported that he reinjured the back in 2005 while working as a truck driver, and was placed on light duty.  The examiner noted diagnoses of lumbar strain, degenerative disc disease in the lower spine, and osteoarthritis of the hips bilaterally.  The examiner opined that the lower back disability was less likely than not caused by or a result of service, including the reported in-service injury, because there was no objective evidence to support a chronic condition.  The examiner explained that the record showed a onetime treatment for back sprain with no residuals, and that on separation, the medical examinations showed no problems with the spine.  Further, the record did not show any complaints of low back pain again until 2007. 

January 2013 VA medical records show a complaint of constant lower back pain, which worsened with prolonged standing or exertional physical activity.  The Veteran reported the back pain started while he was in service.  On examination, there was tenderness to palpation over the paraspinal right lumbar region and sacroiliac joints.  The examiner assessed chronic low back pain due to a sacroiliac joint etiology, and marked degenerative disc disease with bony spinal stenosis.

In August 2016 statements, the Veteran's sister, M.R., and nephew, G.R., stated the Veteran has had back problems since an injury during service.  The Veteran's friend, T.M., also submitted a statement in August 2016 stating that he knew the Veteran prior to service, and that the Veteran told him about the in-service injury.  T.M also stated he had seen the Veteran suffering from back pain for the past 48 years.  

In an August 2016 letter from the Veteran's physician, the physician stated that the Veteran was under his care, and had a strained back due to an injury in Vietnam.  The physician stated that the Veteran had back pain since the service injury, and that the back had gotten worse over the past seven years.  On a questionnaire, the physician marked that the back condition was "most likely caused by or a result of (51% probability) the veterans service."  In providing a requested rationale, the physician stated "[i]t may be related to any causes including military service due to history from patient and record of back injury."

The Board finds that service connection for a lumbar spine disability is not warranted.  While the Veteran contends that in-service injuries from a bunker explosion caused the spine disability, the Board finds that the preponderance of the evidence is against a finding of a nexus between any spine disability and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The service medical records indicate the Veteran complained of back sprain during service, but do not indicate any accident or injury.  While the Veteran reported "back problem" in a report of medical history on separation, the remaining service medical records, including a report of medical examination on separation, do not mention any back problems.  A diagnosis of degenerative disc disease was not made until many years later, and there is no evidence that lumbar spine arthritis manifested to a compensable degree within a year after separation from service.  Although a private medical opinion relates the lumbar strain to service, the Board finds the rationale provided is speculative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (may or may not language by physician is too speculative).  The December 2012 VA examiner explicitly opined that the lumbar spine disability was not related to any incident in service, including the bunker explosion, and provided an explanation.  The Board finds that opinion more persuasive because it was not speculative and provided a rationale for the opinion.

The Board acknowledges the Veteran's statements regarding the onset of the lumbar spine disability, and finds the Veteran competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the December 2012 VA examination opinion to be the most probative and persuasive evidence of record.  The VA examiner has medical training, reviewed all the available medical records, including the Veteran's statements about the in-service incident, and provided a rationale for the opinions reached.  The Veteran has not submitted any contrary objective evidence suggesting nexus between current spine disabilities and active service that is not speculative in nature.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


